DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 6/22/2022 is acknowledged.  The traversal is on the ground(s) that the Wang reference does not disclose a growth platform on which a cellular object is grown. The claim term “platform” is understood as a nonce term such as “device” or “apparatus” that has no particular structural meaning, consistent with Applicant’s specification, which does not define that the growth platform includes any particular structure beyond the component parts of which it is comprised (see para. 27-28). Wang et al. discloses a “device” (previously referenced p. 7 of Wang et al.) having a pump thereon to supply fluid media to a cellular object fluid suspension region and this device meets the claim term of the “platform”. The platform of Wang et al. reads on being a “growth platform” because cells can be received therein (p. 7) and therefore cells would be fully capable of growing therein.
The requirement is still deemed proper and is therefore made FINAL.
The claim set filed 6/22/2022 includes new claim 17 directed to a method of operating the system of claim 1. Because Applicant has already elected Group I, claims 1-12, and because claim 17 is directed to another invention group, claim 17 is withdrawn from further consideration. The claim set also includes new claim 16, which is dependent on claim 1 and specifies a further limitation of the system of claim 1, and will accordingly be examined along with the other claims of elected Group I.
Claims 13-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/22/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Antecedent basis for the claimed subject matter of at least one opening having at least one dimension less than or equal to 9 µm (claim 3) could not be found in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Fig. 4 shows multiple media supply passages and cellular object fluid suspension regions but only one shared waste discharge passage. The second waste discharge passage (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 8, and 12 are objected to because of the following informalities:  
Claim 2 reads: “wherein the waste discharge passage fluidly communicates with the cellular object fluid suspension region the at least one opening”. It is believed this should read as “wherein the waste discharge passage fluidly communicates with the cellular object fluid suspension region through at least one opening” or similar for grammatical reasons.
In claim 8, “the platform” should read as “the growth platform” for consistency with claim 1.
In claim 12, “the platform” should read as “the growth platform” for consistency with claim 1.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 a cellular object rotator… to rotate a cellular object within the cellular object fluid suspension region in claim 1; and
a second cellular object rotator…to rotate a second cellular object within the second cellular object fluid suspension region in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cellular object suspended in a fluid" in line 13.  There is insufficient antecedent basis for this limitation in the claim. The term “the cellular object” finds antecedent basis in line 11 (“to rotate a cellular object”); however, line 11 does not specify that the cellular object is suspended in a fluid. Therefore, antecedent basis for “the cellular object suspended in a fluid” is not present. 
Claim 2 recites the limitation "the at least one opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner is interpreting this limitation as meaning that the waste discharge passage fluidly communicates with the cellular object fluid suspension region through at least one opening sized to inhibit entry of cellular objects within the cellular object fluid suspension region into the waste discharge passage. 
Claim 10 recites the limitation "the window" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, form which claim 10 depends, does not recite a window.
Claim 12 recites “a second waste discharge passage extending within the body from the second cellular object fluid suspension region” and “a second fluid pump on the body along the along the waste discharge passage to selectively deliver waste from the second cellular object fluid suspension region”. However, Applicant’s specification provides support only for an embodiment wherein the body comprises multiple cellular object fluid suspension regions, each region being assigned a pump for moving waste into a single shared waste discharge passage (see Fig. 4), and this is inconsistent with the claimed subject matter. According to MPEP 2173, issues of indefiniteness arise when the claim terms are inconsistent with the specification. In the case of claim 12, it is unclear how the claim terms of a second fluid pump to selectively deliver waste and a second waste discharge passage should be interpreted.  
Claim 12 recites the limitation " the second cellular objects suspended in a fluid" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The prior lines of the claim provide antecedent basis for “a second cellular object” but not for second cellular objects suspended in a fluid. 
Dependent claims are rejected for the same reason as the base claim(s) upon which they depend. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention


Claims 1, 4-5, 9-10, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang et al. (Inducing self-rotation of cells with natural and artificial melanin in a linearly polarized alternating current electric field), or alternatively, as being unpatentable over Ouyang et al. (Inducing self-rotation of cells with natural and artificial melanin in a linearly polarized alternating current electric field) in view of Na et al. (Asymmetric fluttering ferromagnetic bar-driven inertial micropump in microfluidics).
Regarding claim 1, Ouyang et al. discloses a cellular object imaging system (p. 054112-3, p. 054112-6) (Figs. 1, 3, 6) comprising:
a body (called chip) having a cellular object fluid suspension region (see region of chip where cell solution is introduced so as to be positioned between electrodes, p. 054112-3, Figs. 1, 6; reads on a cellular object fluid suspension region as it is a region where a fluid comprising cellular objects in suspension is received, see p. 054112-2 to 054112-5 and 054112-10);
a media supply passage extending within the body to the cellular object fluid suspension region (the portion of the microchannel connected to the inlet and feeding the region serves as a media supply passage) (p. 054112-3 to p. 054112-4) (Fig. 1);
a syringe (reads on a fluid pump) to deliver media to the cellular object fluid suspension region (p. 054112-3);
a waste discharge passage extending within the body from the cellular object fluid suspension region (the portion of the microchannel connected to the outlet and leading from the region serves as discharge passage and would be fully capable of transmitting waste material) (p. 054112-3 to p. 054112-4) (Fig. 1);
electrodes on the body adjacent the cellular object fluid suspension region and configured to form an electric field within the cellular object fluid suspension region to rotate a cellular object within the cellular object fluid suspension region (Abstract, p. 054112-3 to p. 054112-6) (Figs. 1, 6), wherein the cellular object fluid suspension region permits optical imaging of the cellular object, which is suspended in a fluid (p. 054112-2 to 054112-5 and 054112-10), during rotation by the electrodes (photographs were obtained, see p. 054112-6 and Fig. 3, and therefore the region necessarily permits optical imaging; see also p. 054112-3 “The cell movement was observed via an optical microscope”).
Regarding the limitation of the system being a “growth” system, it has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The chip disclosed by Ouyang et al. is configured to receive cellular objects therein, as set forth above, and would be fully capable of allowing growth therein (e.g., a user could add growth medium or otherwise establish conditions allowing growth within the chip). Therefore, the prior art system meets the limitation of being a “growth” system.
As to the limitation of the “growth platform”, the term “platform” is understood as a nonce term such as “device” or “apparatus”, consistent with Applicant’s specification, which does not define that the growth platform includes any particular structure beyond the component parts of which it is comprised (see para. 27-28). Therefore, in disclosing the body, media supply passage, pump, waste discharge passage, and electrodes, Ouyang et al. discloses every component part of the “platform”, and the limitation is met. Because the chip is fully capable of allowing growth therein as discussed above, Ouyang et al. ultimately meets the limitation of the claimed “growth platform”. 
The claim term “cellular object rotator… to rotate a cellular object within the cellular object fluid suspension region” invokes 112(f) and has been interpreted to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. The corresponding structure described in the specification is electrodes which form an electric field wherein the electric field causes rotation of a cellular object (para. 35). Ouyang et al. discloses precisely this structure, as set forth above, and therefore the claim limitation is met. 
Regarding the limitation of at least one fluid pump on the body to selectively deliver media, Ouyang et al. discloses an inlet on top of the chip (body) (Fig. 1) and that the syringe (fluid pump) is used to deliver media to the cellular object fluid suspension region (p. 054112-3); therefore, the syringe (fluid pump) is clearly also on the chip (body). The syringe (fluid pump) also reads on being to selectively deliver the media, as a user could clearly select an amount/duration of delivery of media during operation of the syringe. Therefore, Ouyang et al. is considered to meet this claim limitation. 
Should it be found that the syringe disclosed by Ouyang et al. does not meet the limitation of being at least one fluid pump on the body to selectively deliver media, it nonetheless would have been obvious to modify the system disclosed by Ouyang et al. to include such a feature.
Ouyang et al. discloses that the chip is a microfluidic chip (p. 054112-3). Na et al. discloses that it is preferable to use a micropump integrated within a microfluidic chip rather than an external syringe for the purpose of pumping fluids through the chip to avoid the issues associated with the external tubing of syringes (Abstract, p. 014115-1 to 014115-2). To this end, Na et al. discloses an inertial micropump integrated into a microfluidic chip, wherein the inertial micropump is provided along a microchannel of the chip and configured to pump fluid through the microchannel (p. 014115-2 to 014115-4) (Fig. 1). The inertial micropump is configured to be controlled to provide a selected flow rate  (014115-3, 014115-6) (reads on being to “selectively” deliver fluid). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the syringe pump disclosed by Ouyang et al. with an inertial micropump to selectively deliver media and integrated into the chip (thereby meeting the limitation of being “on the body”), as Na et al. discloses that it was known in the art to use such a pump for pumping fluid through a microfluidic chip. The skilled artisan would have been motivated to use such a pump in order to avoid the problems associated with external tubing of syringe pumps, as explicitly pointed out by Na et al., and because the skilled artisan would have recognized the advantage in using an on-chip pump in order to arrive at a smaller, portable system. 
Regarding claim 4, Ouyang et al. discloses wherein the cellular object rotator comprises electrodes to form an electric field within the cellular object fluid suspension region, as set forth above. 
Regarding claim 5, Ouyang et al. discloses wherein the cellular object rotator comprises electrodes, as set forth above; specifically, Ouyang et al. discloses a pair of spaced electrodes to form a nonuniform nonrotating electric field within the cellular object fluid suspension region to apply dielectrophoretic force to a cellular object within the cellular object fluid suspension region (Abstract, p. 054112-2 to p. 054112-6) (Figs. 1, 6).
Regarding claim 9, Ouyang et al. discloses wherein the cellular object fluid suspension region comprises a fluid chamber having a window (the region of the microchannel wherein the cellular objects are positioned between the electrodes reads on a chamber, see p. 054112-3 and Figs. 1 and 6; the chamber has a side bound to glass substrate thereby meeting the limitation of a window, as glass is a transparent material that could form a window, see p. 054112-3 and Fig. 1). As to the limitation of “through which imaging of a cellular object within the fluid chamber is provided”, this is a recitation of intended use of the claimed structure. The window disclosed by Ouyang et al. is covered by glass, a transparent material, as discussed above, and would therefore be structurally capable of achieving the recited intended use, as the glass would allow imaging of a cellular object within the fluid chamber owing to its transparency. 
Regarding claim 10, Ouyang et al. discloses a transparent pane across a window (the microchannel has a side bound to glass substrate thereby meeting the limitation of a transparent pane across a window, see p. 054112-3 and Fig. 1).
Regarding claim 12, Ouyang et al. discloses, or alternatively, Ouyang et al. in view of Na et al. teaches, a first cellular object fluid suspension region, a first media supply passage extending within the body to the cellular object fluid suspension region, a first fluid pump on the body to selectively deliver media to the cellular object fluid suspension region, a first waste discharge passage extending within the body from the cellular object fluid suspension region, and a first a cellular object rotator on the body adjacent the first cellular object fluid suspension region to rotate a cellular object within the first cellular object fluid suspension region, wherein the cellular object fluid suspension region permits optical imaging of the cellular object during rotation by the first cellular object rotator, as set forth above. 
Ouyang et al. is silent as to a second cellular object fluid suspension region; a second media supply passage extending within the body to the second cellular object fluid suspension region; a third fluid pump on the body along the second media supply passage to selectively deliver media to the second cellular object fluid suspension region; a second waste discharge passage extending within the body from the second cellular object fluid suspension region; a second fluid pump on the body along the along the waste discharge passage to selectively deliver waste from the second cellular object fluid suspension region; and a second cellular object rotator on the body adjacent the second cellular object fluid suspension region to rotate a second cellular object within the second cellular object fluid suspension region, wherein the second cellular object fluid suspension region permits optical imaging of the second cellular objects suspended in a fluid during rotation by the second cellular object rotator.
However, the language of claim 12 amounts to mere duplication of each of the cellular object fluid suspension region, media supply passage extending within the body to the cellular object fluid suspension region, fluid pump on the body, waste discharge passage extending within the body from the cellular object fluid suspension region, and cellular object rotator already listed in claim 1. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the prior art system to comprise multiple cellular object fluid suspension regions, media supply passages, fluid pumps, waste discharge passages, and cellular object rotators, as such a modification would yield the predictable and advantageous result of allowing multiple cellular objects/different kinds of cellular objects to be processed on the chip simultaneously. 
Regarding claim 16, Ouyang et al. discloses wherein the growth platform and media are structured to enable cellular objects composed of multiple cells to be processed within the chip (p. 054112-3 to 054112-4, 054112-7 to 054112-10) (Figs. 3, 6). As to the limitation of the growth platform and media being structured “to enable growth”, this is a recitation of intended use of the claimed system. Although Ouyang et al. does not expressly teach growth, the growth platform is structurally capable of enabling growth of the multiple cells, as discussed in the rejection of claim 1, above. It is noted that the limitations regarding the media used in the system are directed to recitations of intended use of the system, as the media is not a positively recited structural component of the system but rather a reagent intended to be used during operation of the system. In any case,  the media disclosed by Ouyang et al. is a sucrose solution (p. 054112-3) and would be fully capable of enabling cell growth, as sucrose a nutrient source for cells. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (Inducing self-rotation of cells with natural and artificial melanin in a linearly polarized alternating current electric field) in view of Kelbauskas et al. (US Patent Application Publication 20190126275) or alternatively Ouyang et al. (Inducing self-rotation of cells with natural and artificial melanin in a linearly polarized alternating current electric field) in view of Na et al. (Asymmetric fluttering ferromagnetic bar-driven inertial micropump in microfluidics) and in further view of Kelbauskas et al. (US Patent Application Publication 20190126275).
Regarding claim 2, Ouyang et al. discloses wherein the waste discharge passage fluidly communicates with the cellular object fluid suspension region, as set forth above, and that in operation, at least one cellular object is provided within the cellular object fluid suspension region for manipulation by the electrodes (Abstract, p. 054112-3 to p. 054112-6) (Figs. 1, 6).
Ouyang et al. is silent as to the waste discharge passage fluidly communicating with the cellular object fluid suspension region through at least one opening sized to inhibit entry of cellular objects within the cellular object fluid suspension region into the waste discharge passage.
Kelbauskas et al. discloses a microfluidic device (100) (para. 42) (Figs. 1a-1b, sheet 1 of 6) comprising a region (108) for receiving a cell (para. 43-44) for analysis or imaging thereof (para. 26), the region (108) in fluid communication with a downstream channel via an opening (116b) sized to inhibit entry of cells within the region into the channel but to allow the passage of fluid (para. 44). The opening has a width of about 3 µm and prevents cells from leaving the region with a high efficiency (para. 44). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the waste discharge passage disclosed by Ouyang et al. to communicate with the cellular object fluid suspension region via an opening sized to inhibit entry of cellular objects within the cellular object fluid suspension region into the waste discharge passage (e.g., an opening having a dimension of about 3 µm), as Kelbauskas et al. discloses using communication through an opening in such a manner to efficiently retain a cell within a region, and the skilled artisan would have been motivated to provide a mechanism for retaining cellular objects within the region to ensure that cellular objects are not washed away through the waste discharge passage before they can be manipulated by the electrodes. 
Regarding claim 3, Ouyang et al. discloses wherein the waste discharge passage fluidly communicates with the cellular object fluid suspension region, as set forth above, and that in operation, at least one cellular object is provided within the cellular object fluid suspension region for manipulation by the electrodes (Abstract, p. 054112-3 to p. 054112-6) (Figs. 1, 6).
Ouyang et al. is silent as to the waste discharge passage fluidly communicating with the cellular object fluid suspension region through at least one opening having at least one dimension less than or equal to 9 pm.
Kelbauskas et al. discloses a microfluidic device (100) (para. 42) (Figs. 1a-1b, sheet 1 of 6) comprising a region (108) for receiving a cell (para. 43-44) for analysis or imaging thereof (para. 26), the region (108) in fluid communication with a downstream channel via an opening (116b) sized to inhibit entry of cells within the region into the channel but to allow the passage of fluid (para. 44). The opening has a width of about 3 µm and prevents cells from leaving the region with a high efficiency (para. 44). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the waste discharge passage disclosed by Ouyang et al. to communicate with the cellular object fluid suspension region through an opening having a dimension of 3 µm (falls within the claim range), as Kelbauskas et al. discloses using communication through an opening in such a manner to efficiently retain a cell within a region, and the skilled artisan would have been motivated to provide a mechanism for retaining cellular objects within the region to ensure that cellular objects are not washed away through the waste discharge passage before they can be manipulated by the electrodes. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (Inducing self-rotation of cells with natural and artificial melanin in a linearly polarized alternating current electric field) in view of Na et al. (Asymmetric fluttering ferromagnetic bar-driven inertial micropump in microfluidics).
Regarding claim 6, Ouyang et al. in view of Na et al. teaches wherein the fluid pump comprises an inertial pump, as set forth above. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (Inducing self-rotation of cells with natural and artificial melanin in a linearly polarized alternating current electric field) in view of Miles et al. (US Patent Application Publication 20020137196) or alternatively Ouyang et al. (Inducing self-rotation of cells with natural and artificial melanin in a linearly polarized alternating current electric field) in view of Na et al. (Asymmetric fluttering ferromagnetic bar-driven inertial micropump in microfluidics) and in further view of Miles et al. (US Patent Application Publication 20020137196).

Regarding claim 7, Ouyang et al. discloses a first fluid pump configured to deliver media to the region through an inlet and further discloses a waste discharge passage connected to the cellular object fluid suspension region, as set forth above.
Ouyang et al. is silent as to a second fluid pump on the body along the waste discharge passage to selectively deliver waste from the cellular object fluid suspension region.
Miles et al. discloses a microfluidic chip (para. 14, 22) (Fig. 1, sheet 1 of 1) comprising various on-chip biochemical analysis sites (para. 22-23), the chip comprising a first fluid pump (16) integrated thereon for introducing fluid flow into the chip (para. 22) and waste discharge channel (22) for removing waste from the chip (para. 22), the chip further comprising a second fluid pump (22) thereon along the waste discharge channel to selectively deliver waste through the channel (para. 19, 22). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide a second fluid pump integrated on the chip (body) disclosed by Ouyang et al, along the waste discharge passage disclosed by Ouyang et al., to selectively deliver waste from the cellular object fluid suspension region, as Miles et al. discloses that it was known in the art to provide a second fluid pump for pumping waste in addition to a first fluid pump for introducing fluid into a microfluidic chip, and the skilled artisan would have been motivated to provide such a second pump in order to independently control fluid removal from the cellular object fluid suspension region, e.g., to prevent overflow therein.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (Inducing self-rotation of cells with natural and artificial melanin in a linearly polarized alternating current electric field) in view of Gaige et al. (US Patent Application Publication 20160263572) or alternatively Ouyang et al. (Inducing self-rotation of cells with natural and artificial melanin in a linearly polarized alternating current electric field) in view of Na et al. (Asymmetric fluttering ferromagnetic bar-driven inertial micropump in microfluidics) and in further view of Gaige et al. (US Patent Application Publication 20160263572).
Regarding claim 11, Ouyang et al. discloses the cellular object fluid suspension region, as set forth above, wherein the region is configured to receive therein a cell for analysis (054112-3 to 054112-4).
Ouyang et al. is silent as to a gas supply to controllably supply a non-air gas to the cellular object fluid suspension region.
Gaige et al. discloses a system comprising a microfluidic plate including therein a chamber (104) configured to receive a cell (para. 27, 34) (Figs. 1-5, sheets 1-5 of 17), the system further comprising a gas supply to controllably supply a non-air gas (e.g., carbon dioxide or “any gaseous mixture, such as mixtures including oxygen and/or nitrogen”) to the chamber to provide a suitable environment for culturing cells (para. 44).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system of Ouyang et al. to include a gas supply to controllably supply a non-air gas to the cellular object fluid suspension region, based on the teachings of Gaige et al., as it was extremely well known in the art to provide a specific gas environment conducive to cell survival. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chau et al. (Self-Rotation of Cells in an Irrotational AC E-Field in an Opto-Electrokinetics Chip) is directed to a system comprising a chip wherein cells are rotated by a nonrotating nonuniform electrical field generated by electrodes and an imaging device positioned below the chip for imaging the cellular rotation.
Torniainen et al. (Bubble-driven inertial micropump) discusses the advantages of using inertial pumps in the context of a microfluidic device.
Zimmerman et al. (US Patent Application Publication 20160108352) is directed to a system for controlling the generation of hanging drops for cell culture.
Deutsch (US Patent Application Publication 20110189721) is directed to rotating a cell within a well using electrodes. 
Hsu et al. (US Patent Application Publication 20130084634) is directed to a microfluidic chip for generating hanging drops. 

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 recites a controller to output control signals controlling supply of media to the cellular object fluid suspension region and the discharge of waste from the cellular object fluid suspension region so as to maintain a pendant drop of fluid suspended in an open space by surface tension, the pendant drop providing the cellular object fluid suspension region.
Ouyang et al. provides relevant prior art, as discussed above. However, Ouyang et al. does not contemplate forming a pendant drop of fluid suspended by surface tension, and the prior art as a whole does not provide a teaching or suggestion that would lead a person having ordinary skill in the art to modify the structures disclosed by Ouyang et al. to be capable of doing so. 
Holzel et al. (Dielectric properties of yeast cells as determined by electrorotation) also provides relevant prior art for the claimed subject matter. Holzel et al. discloses providing a hanging drop of a cell suspension within a chamber, the chamber comprising electrodes configured to form an electric field that causes cells within the suspension to rotate (Abstract, pp. 195-198) (Fig. 1). However, Holzel et al. is silent as to a media supply passage, pump, waste discharge passage, and controller as claimed. There is no disclosure or teaching in the prior art as a whole of the claimed system comprising passages, at least one fluid pump, cellular object rotator to rotate a cellular object within a cellular object fluid suspension region, and a controller to maintain a pendant drop of fluid suspended in an open space by surface tension, the pendant drop providing the cellular object fluid suspension region, within the claim environment.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799